        Case 1:16-cr-00180-ESH Document 148 Filed 08/28/19 Page 1 of 16



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

       UNITED STATES OF AMERICA                       :
                                                      :
                                                      :      Criminal No.: 16-cr-180 (ESH)
                       v.                             :
                                                      :      Hon. Ellen S. Huvelle
       BRYNEE BAYLOR,                                 :
                                                      :
               Defendant.                             :
                                                      :

                    GOVERNMENT’S SENTENCING MEMORANDUM

       The United States of America, by and through its undersigned counsel, hereby submits

this memorandum in aid of the sentencing of defendant Brynee K. Baylor (“Baylor” or the

“defendant”). The government also simultaneously submits a Supplement on Restitution, which

includes a proposed restitution chart and further explanations on specific restitution questions as

directed by the Court. The government respectfully requests that the Court sentence Baylor to a

term of imprisonment within the advisory U.S. Sentencing Guidelines of 70 to 87 months,

including 12 months on the tax count, and order restitution of $2,210,716 to her victims.

  I.   FACTUAL BACKGROUND

       The Court is deeply familiar with the offense conduct in this case, having presided over

Baylor’s three-week trial in April 2019. In addition, a comprehensive overview of the offense

conduct and relevant background information is set forth in the Pre-Sentence Investigation

Report dated July 30, 2019 (“PSR”). (See PSR ¶¶ 8-69.) This section therefore provides a high-

level overview of the basic facts of the fraudulent scheme carried out by Baylor and others,

which serves as important background information for the offense conduct.

       Between July 2010 and September 2012, Baylor conspired with Frank Pavlico, a/k/a

Frank Lorenzo, the president and CEO of Milan Group, to operate and promote a fraudulent

                                                 1
            Case 1:16-cr-00180-ESH Document 148 Filed 08/28/19 Page 2 of 16



trading program that purported to generate extremely large profits in a short period of time with

little or no risk. (Id. ¶ 14.) In 2010 and 2011, investors deposited more than $2 million in

Baylor & Jackson’s law firm interest on lawyer’s trust account (“IOLTA”), often on

representations that the investment would succeed and provide extraordinarily high returns

within a short period of time, that these returns had been realized in the past, that investors could

get their funds back if for some reason the investment did not succeed, that any fees would be

taken out of the profits and not the investors’ principal, and that the investment money would not

be at risk. (Id. ¶¶ 17-18, 20, 52.)

           Ten of the investor-victims of this fraudulent scheme testified at Baylor’s trial.1 Every

one of these witnesses corroborated one or more of the fraudulent elements of the scheme as

articulated above. This witness testimony was further substantiated when Baylor was recorded

by FBI agents posing as potential investors on an undercover telephone call. (Id. ¶ 47.) During

this call, the defendant endorsed an investment return of 250%, explaining that all of the money

goes to the investment. (Id.) She told the undercover agents: “There’s no money that goes, you

know, to fees or anything. Anything else comes from your -- from your profits.” (Gov’t Tr. Ex.

438-23.2T.) She further stated: “But, again, it is not supposed to even be moved. No one spends

that money. That money is escrowed the entire time.” (Id.) In fact, none of the investor funds

were escrowed for very long. The evidence at trial proved that after the investors sent their

money to her IOLTA, the defendant transferred these funds out within a few days. During her

trial testimony, Baylor admitted that none of the investors were ever paid back. Baylor,

however, profited approximately $150,000. (PSR ¶ 74.) Her law partner profited the same

amount. (Id.) Her law firm profited by an additional $500,000. (Id. ¶¶ 19, 74.) And Baylor sent


1
    Cort Wiegand, attorney for investor-victims Joe and Gloria Wu, is included in this number.


                                                           2
        Case 1:16-cr-00180-ESH Document 148 Filed 08/28/19 Page 3 of 16



more than $800,000 to Frank Pavlico, her co-conspirator. (Id. ¶ 74.) In terms of fairness, Baylor

and her friends took hundreds of thousands of dollars while the investors – several of whom

withdrew funds from their retirement accounts to invest with Baylor – suffered and continue to

suffer as a result of their involvement with the defendant.

 II.   SENTENCING CONSIDERATIONS

           A. Legal Standard

       In formulating an appropriate sentence to address the defendant’s crimes, the Court must

accurately compute the United States Sentencing Guidelines. Although the Guidelines are now

advisory, “[a]s a matter of administration and to secure nationwide consistency, the [United

States Sentencing] Guidelines should be the starting point and the initial benchmark” for

sentencing. Gall v. United States, 552 U.S. 38, 49 (2007). Next, a sentencing court should

“consider all of the § 3553(a) factors to determine whether they support the sentence requested

by a party. In so doing, [it] may not presume that the Guidelines range is reasonable. [It] must

make an individualized assessment based on the facts presented.” Id. at 50 (citation and footnote

omitted). At sentencing, “[n]o limitation shall be placed on the information concerning the

background, character, and conduct of a person convicted of an offense which a court of the

United States may receive and consider for the purpose of imposing an appropriate sentence.”

18 U.S.C. § 3661.




                                                 3
          Case 1:16-cr-00180-ESH Document 148 Filed 08/28/19 Page 4 of 16



             B. United States Sentencing Guidelines

         As set forth below, the government respectfully submits (1) the accurate Guidelines range

is 70-87 months, and (2) restitution to the victims is mandatory in the amount of $2,210,716.2

                      1. Offense Level

         The base offense level is 7. (PSR ¶ 104; U.S.S.G. § 2B1.1(a)(1).) The loss amount

attributable to the defendant is more than $1.5 million but not more than $3.5 million, which

results in an increase of 16 levels. (PSR ¶ 105; U.S.S.G. § 2B1.1(b)(1)(I).) The offense

involved 10 or more victims, resulting in an increase of two levels. (PSR ¶ 106; U.S.S.G.

§ 2B1.1(b)(2)(A)(i).) The defendant abused a position of trust, and used a special skill, resulting

in an additional increase of two levels. (PSR ¶ 108; U.S.S.G. § 3B1.3.) The total offense level is

27. (PSR ¶ 113.) U.S. Probation concurs with this assessment. (See id.)

         Because this Guidelines range is in Zone D of the Sentencing Table, the Guidelines “do

not authorize a sentence of probation.” U.S.S.G. § 5B1.1 cmt. 2; see also U.S.S.G. § 5C1.1(f)

(“If the applicable guidelines range is in Zone D of the Sentencing Table, the minimum term

shall be satisfied by a sentence of imprisonment.”). As a result, Baylor “is ineligible for

probation.” (PSR ¶ 174.)

                      2. Specific Offense Characteristics: 10 or More Victims

         U.S.S.G. § 2B1.1(b)(2)(A)(i) provides that a defendant should receive a two-level

enhancement if her crimes involved 10 or more victims. A victim includes “any person who

sustained any part of the actual loss.” U.S.S.G. § 2B1.1 cmt. n.1. As addressed in the




2
  As addressed in greater length in the government’s supplemental sentencing brief on restitution, this district court
has already found by a preponderance of evidence – the same standard applied here for sentencing – that Baylor
must pay compensation in a similar amount. This proposed restitution figure represents the amount the district court
ordered in the SEC case (App’x C at 4) minus the pro rata amounts already paid to investors (App’x A at 6) plus the
loss amount related to Sandra Smith (Doc. 136 at n. 4; App’x A at 6).

                                                          4
        Case 1:16-cr-00180-ESH Document 148 Filed 08/28/19 Page 5 of 16



government’s supplemental sentencing memorandum, there are 20 victims (19 victims identified

by the SEC, plus Sandra Smith) who invested money in the defendant’s fraudulent investment

program and wired funds directly into her IOLTA or, to a much lesser extent, to Pavlico’s Milan

account. (See also PSR ¶ 193.) This supplemental memorandum demonstrates the government

has satisfied the burden for this enhancement.

                   3. Specific Offense Characteristics: Abuse of Position of Trust

       U.S.S.G. § 3B1.3 provides that a defendant should receive a two-level enhancement if

she “abused a position of public or private trust, or used a special skill, in a manner that

significantly facilitated the commission or concealment of the offense.” The commentary to this

Guidelines section identifies “lawyers” as the type of persons possessing a “special skill not

possessed by members of the general public and usually requiring substantial education, training

or licensing.” U.S.S.G. § 3B1.1 cmt. n.4.

       The evidence at trial established by a preponderance that Baylor used her “special skill”

as an attorney to “significantly facilitate” the commission of her crimes, and U.S. Probation

correctly applied the “abuse of trust” enhancement. Specifically, the defendant conspired to

“promot[e] the purported trading program and recruit[] and retain[] investors by playing upon

investors’ trust . . . due to her status as a Washington, D.C. attorney and partner of Baylor &

Jackson.” (PSR ¶ 17). In so doing, she “played up her status as an attorney to recruit investors”

(see id.; see also Indictment ¶ 15), and she placed investor funds into her IOLTA, guaranteeing

the money would be safe there (PSR ¶ 18).

       In addition, the enhancement is separately applicable because the defendant’s actions in

furtherance of the fraudulent scheme – guaranteeing investors their funds would not be moved,

promising investors their investment would return an outlandish profit in a short period of time,



                                                  5
        Case 1:16-cr-00180-ESH Document 148 Filed 08/28/19 Page 6 of 16



falsely stating she had seen other investments succeed in the past, sending false “attorney

attestation letters” to investors, fraudulently using a notary stamp to make documents appear

legitimate, and serving as the “closer” on telephone calls with potential investors, among other

items – constituted an abuse of trust. Accordingly, the Court should find that the two-point

enhancement pursuant to U.S.S.G. § 3B1.1 applies, for both reasons: (1) Baylor used her legal

training and status as a lawyer to advance her crimes, and (2) Baylor abused her position of trust

with the investors.

                      4. Acceptance of Responsibility

       The defendant pleaded guilty to Count 10, which charged her with failure to file a tax

return for 2010 and failure to pay her taxes for that year. The defendant is not entitled to any

downward adjustment for acceptance of responsibility pursuant to U.S.S.G. § 3E1.1(a) in

consideration for her plea, and the government would oppose any such motion raised by the

defendant. (See PSR ¶ 99.)

       The defendant went to trial on the majority of charges against her. Credit for acceptance

of responsibility “is not intended to apply to a defendant who puts the government to its burden

of proof at trial by denying the essential factual elements of guilt, is convicted, and only then

admits guilt and expresses remorse.” U.S.S.G. § 3E1.1 cmt. n.2. Any assertion by Baylor that

she has accepted responsibility is at odds with the evidence introduced at trial that resulted in the

jury’s finding of guilt on seven of nine counts. Throughout the trial and in the earlier civil

litigation brought by the SEC, Baylor repeatedly denied the misconduct of which she has been

convicted, attempted to justify her fraudulent behavior, and blamed third parties including Frank

Pavlico and Valner Johnson. She has not accepted responsibility for her crimes. Indeed, the

defendant recently filed a motion for new trial, asserting among other arguments that the



                                                  6
            Case 1:16-cr-00180-ESH Document 148 Filed 08/28/19 Page 7 of 16



government failed to prove she had “actual knowledge” of the crimes for which she was charged.

(Doc. 127 at 1; Doc. 136 at 2-3.)

                        5. Advisory Guidelines Range

           The total offense level of 27 with criminal history category I corresponds to a sentencing

range of 70-87 months in prison. (See PSR ¶ 154.)

               C. Consideration of the 18 U.S.C. § 3553(a) Sentencing Factors

           In addition to considering the United States Sentencing Guidelines, in fashioning an

appropriate sentence the Court must also consider the sentencing factors set forth in 18 U.S.C. §

3553(a). A thorough consideration of the § 3553(a) factors indicates that an appropriate sentence

within the Guidelines range of 70-87 months is sufficient, but not greater than necessary, to

satisfy the goals of sentencing.

                        1. The Nature and Circumstances of the Offense3

           The defendant, a well-educated lawyer and law firm partner, willfully engaged in and

operated a fraudulent securities scheme. The money she earned from the scheme went to her co-

conspirators, her law firm, her law partner, and herself. She engaged in this conduct after

repeated warnings from investors and her co-conspirators themselves.

           The defendant directed the victims of the fraud to send their investments to her law firm’s

IOLTA. She did this because it gave the investment legitimacy and made the investment seem

safe to the investors. Indeed, this practice helped induce the investors – many of whom testified

that they trusted the defendant because she was an attorney, and because their investment would

go into her IOLTA – to make an investment. The investors testified that they had no idea the

defendant would remove their investment from her IOLTA and distribute it to herself and others



3
    18 U.S.C § 3553(a)(1).

                                                    7
        Case 1:16-cr-00180-ESH Document 148 Filed 08/28/19 Page 8 of 16



within days, and every testifying witness stated at trial they would never have invested had they

known this fact. Likewise, the defendant’s use of a notary stamp that did not belong to her

further demonstrates the illicit nature of her actions. She used the notary stamp to lend

authenticity and legitimacy to bogus documents, such as false “attorney attestation” letters.

       The facts of this case require a sentence of substantial incarceration. At trial, Baylor

portrayed herself as naïve and believing. In reality, she received plenty of actual notice and

warning about the fraudulent nature of the scheme. For example, on March 5, 2011, investor

Brent Brown sent email to Baylor attaching an “FBI NOTICE” about “investment schemes

which appear to be fraudulent.” (Gov’t Tr. Ex. 34-R.) On June 25, 2011, Pavlico responded to

an email from the defendant herself about the fact that the SEC was investigating the transaction.

(Gov’t Tr. Exs. 145, 570, 571.) On June 29, 2011, she received a Department of Justice press

release about Valner Johnson, showing Johnson had pleaded guilty to making false statements to

FBI and had been disbarred. (Gov’t Tr. Ex. 550.) At trial, whenever the defendant was

confronted with this direct notice of the criminal nature of the investment scheme, she

implausibly claimed she did not recall ever having reviewed such evidence. In convicting her,

the jury necessarily found that the defendant knew what she was doing was wrong. Indeed,

evidence not introduced at trial validates the jury’s verdict: even after investor Brent Brown filed

a bar complaint against Baylor in April 2011, she persisted in taking money from investors over

the next several months. (See PSR ¶ 73.)

       The evidence at trial also proved the defendant intentionally refused to return the

investors’ money. When the investors requested their money back, the defendant deflected and

obfuscated. One witness, Sidharth Dugar, testified to having exchanged several hundreds of

emails with the defendant; in many of these emails, he sought an update on the investment or



                                                 8
            Case 1:16-cr-00180-ESH Document 148 Filed 08/28/19 Page 9 of 16



expressly requested to have his money returned. The defendant never returned his money.

Another witness, Cort Wiegand, testified that his clients, Joe and Gloria Wu, repeatedly

contacted the defendant for a return of their funds. Wiegand and other witnesses testified that

the defendant deliberately avoided communicating with the actual investors, such as the Wus,

opting instead to communicate only with a third party intermediary who either had not invested

or had made a smaller investment than the victim. The defendant never returned the Wus’

money, either, in spite of their frequent entreaties. The sentence imposed by the Court must

reflect the nature and circumstances of Baylor’s deep involvement in the fraudulent scheme and

intentional refusal to return investor funds upon request.

                        2. Need for Sentence to Reflect Seriousness of the Offenses, Promote Respect
                           for the Law, and Provide Just Punishment for the Offenses4

           The defendant’s crimes were serious in nature, and her sentence should likewise be

equally serious. Over a period of more than a year, the defendant caused investors to transfer

more than $2 million into her law firm’s IOLTA. She falsely assured investors that the

purported trading program was legitimate and had little if any risk, falsely claimed she had

previously observed investors successfully complete transactions with Milan Group, and failed to

return any money invested, all while using her status as a lawyer to lull the investors for as long

as possible.

           The Guidelines make clear that there is no carve-out for white-collar criminals. See 28

U.S.C. § 994(d) (requiring the Guidelines to be “entirely neutral as to the . . . socioeconomic

status of offenders”); USSG §§ 5H1.2 (“[e]ducation and vocational skills are not ordinarily

relevant in determining whether a departure is warranted”), 5H1.5 (“[e]mployment record is not

ordinarily relevant in determining whether a departure is warranted”), 5H1.10 (socio-economic


4
    18 U.S.C. § 3553(a)(2)(A).

                                                    9
        Case 1:16-cr-00180-ESH Document 148 Filed 08/28/19 Page 10 of 16



status is “not relevant in the determination of a sentence”). While this Court may certainly

consider collateral consequences in formulating the appropriate sentence, it should reject any

attempts by the defendant to replace the appropriate sentence with one specifically crafted for her

substantial education, privileged background, or the white collar nature of her crimes.

       Furthermore, the sentence imposed in this case must reflect the fact that the defendant

failed to timely report any income for a two-year period and failed to pay her taxes, despite her

status as a lawyer and prior taxpaying behavior, both of which demonstrate she was aware of her

obligations to report all income. The Supreme Court has long-recognized that “[t]he United

States has relied for the collection of its income tax largely upon the taxpayer’s own disclosures

rather than upon a system of withholding the tax from him by those from whom income may be

received.” See Spies v. United States, 317 U.S. 492, 495 (1943). A functioning government

relies on its citizens and residents to report timely, completely, and honestly all taxes they owe.

Indeed, as Justice Oliver Wendell Holmes stated, “[t]axes are what we pay for civilized society .

. . .” Compania General de Tabacos de Filipinas v. Collector of Internal Revenue, 275 U.S. 87,

100 (1927) (Holmes, J., dissenting). Taxes are necessary to run all functions of an efficient

government.

       While bilking investors as part of her fraudulent investment scheme, the defendant

simultaneously failed to report any of this income to the IRS. She only filed her 2011 tax return

after receiving a target letter from an IRS investigator. These are the actions of an individual

who believes she is above the law. Only a sentence of incarceration will reflect the seriousness

of Baylor’s crimes, promote respect for law, and provide for just punishment in this case.

Indeed, a reduced sentence for a person with Baylor’s specific education, training, and




                                                 10
           Case 1:16-cr-00180-ESH Document 148 Filed 08/28/19 Page 11 of 16



knowledge of securities and tax matters would undermine the directives of Section

3553(a)(2)(A).

                        3. Deterrence5

           The sentence imposed should “afford adequate deterrence to criminal conduct.” 18

U.S.C. § 3553(a)(2)(B). The need for general deterrence is particularly important in the context

of white-collar crime.” United States v. Johnson, No. 16-CR-457-1 (NGG), 2018 WL 1997975,

at *5 (E.D.N.Y. Apr. 27, 2018); see also, United States v. Martin, 455 F.3d 1227, 1240 (11th Cir.

2006) (citing S. Rep. No. 98-225, at 76 (1983), reprinted in 1984 U.S.C.C.A.N. 3182, 3259)

(“Congress viewed [general] deterrence as ‘particularly important in the area of white collar

crime.’”); United States v. Mueffelman, 470 F.3d 33, 40 (1st Cir. 2006) (deterrence of white-

collar crime is “of central concern to Congress”). This is true, in part, because “[p]ersons who

commit white-collar crimes like defendant’s are capable of calculating the costs and benefits of

their illegal activities relative to the severity of the punishments that may be imposed.” Johnson,

2018 WL 1997975 at *5; see, e.g., Martin, 455 F.3d at 1240 (“Because economic and fraud-

based crimes are more rational, cool, and calculated than sudden crimes of passion or

opportunity, these crimes are prime candidates for general deterrence.” (internal quotation marks

and citation omitted)); see also Harmelin v. Michigan, 501 U.S. 957, 988 (1991) (“since

deterrent effect depends not only upon the amount of the penalty but upon its certainty, crimes

that are less grave but significantly more difficult to detect may warrant substantially higher

penalties”).




5
    18 U.S.C. § 3553(a)(2)(B).

                                                 11
          Case 1:16-cr-00180-ESH Document 148 Filed 08/28/19 Page 12 of 16



          General deterrence also plays an important role in sentencing for criminal tax offenses.

United States v. Pugh, 515 F.3d 1179, 1194 (11th Cir. 2008). The Sentencing Commission has

stated:

          The criminal tax laws are designed to protect the public interest in preserving the
          integrity of the nation’s tax system. Criminal tax prosecutions serve to punish the
          violator and promote respect for the tax laws. Because of the limited number of
          criminal tax prosecutions relative to the estimated incidence of such violations,
          deterring others from violating the tax laws is a primary consideration underlying
          these guidelines. Recognition that the sentence for a criminal tax case will be
          commensurate with the gravity of the offense should act as a deterrent to would
          be violators.

(Introductory Cmt. to U.S.S.G. § 2T1.1.)

          The sentence imposed in this case should send a message to other potential tax cheats that

imprisonment is a reality for individuals who violate the internal revenue laws, and there are no

exceptions for white collar criminals who can afford a robust defense. Only a sentence of

imprisonment makes clear that there are significant consequences for stealing from the U.S.

Treasury. As such, the government specifically requests that any prison sentence include one

year of incarceration on the § 7203 count, regardless of whether this sentence is imposed

concurrently or consecutively with prison time imposed on the conspiracy and fraud counts. A

sentence of prison time on the tax count will help send a message to taxpayers that violating the

nation’s tax laws will be taken seriously and met with real consequences.

          Specific deterrence, likewise, is important because the defendant has not just refused to

acknowledge the criminality of her conduct but has repeatedly attempted to blame to others.

Indeed, it also appears the defendant has purposely engineered her assets to avoid paying

restitution ordered in this district court in the prior civil case brought by the SEC. Specifically,

the defendant informed the Probation Officer that she has no assets. “She stated she does not

have a bank account, income, a vehicle, or any real estate property. She indicated she is entirely

                                                  12
           Case 1:16-cr-00180-ESH Document 148 Filed 08/28/19 Page 13 of 16



supported by her boyfriend . . . who is also paying for her legal fees.” (PSR ¶ 144.) The

defendant works for her boyfriend’s film production company, where she earns $3,500 to $5,000

per project. (Id. ¶ 142.) But the defendant explained that he “handles the finances and she does

not personally receive income from the business.” (Id.) In other words, it appears the defendant

has intentionally chosen to forego the very salary she admits to earning. It is unclear why the

defendant would forego a salary other than to avoid paying creditors, escape the judgment

imposed on her in the SEC litigation, or prevent herself from generating income that would be

reportable on annual tax returns.

                        4. Kinds of Sentences and Sentencing Ranges Established by Guidelines6

           As this Court is well aware, the Sentencing Guidelines reflect the consensus that

individuals convicted of economic crimes should not avoid incarceration, even where such

crimes constitute a defendant’s first offense. One of the goals of the Sentencing Reform Act of

1984 was to rectify a serious problem in the criminal justice system: “some major offenders,

particularly white-collar offenders . . . frequently do not receive sentences that reflect the

seriousness of their offenses.” See U.S.C.C.A.N., 98th Cong., 2nd Sess. (1984) at 3260.

Requiring confinement for white collar crimes addresses the considerable harm these crimes

cause society.

            Justice Breyer, previously an original member of the Sentencing Commission, explained:

           The Commission found in its data significant discrepancies between pre-
           Guideline punishment of certain white-collar crimes, such as fraud, and other
           similar common law crimes, such as theft. The Commission’s statistics indicated
           that where white-collar fraud was involved, courts grant probation to offenders
           more frequently than in situations involving analogous common law crimes;
           furthermore, prison terms were less severe for white-collar criminals who did not
           receive probation. To mitigate these discrepancies, the Commission decided to
           require short but certain terms of confinement for many white collar offenders,


6
    18 U.S.C. § 3553(a)(4).

                                                   13
        Case 1:16-cr-00180-ESH Document 148 Filed 08/28/19 Page 14 of 16



       including tax, insider trading, and antitrust offenders, who previously would have
       likely received only probation.

Breyer, “The Federal Sentencing Guidelines and the Key Compromises Upon Which They

Rest,” 17 Hofstra L. Rev. 1, 20 (1988). This approach provides just punishment for the

considerable harm that white collar crimes cause society.

       Here, the defendant engaged in a lengthy and elaborate fraud that bilked her victims of

millions of dollars. Several of the victims, such as Joseph Hunsberger, withdrew funds from

their retirement savings to invest in the defendant’s bogus trading program. Her offense merits a

term of imprisonment.

III.   RESTITUTION

       The government respectfully requests the Court order the defendant to pay restitution as a

condition of supervised release in the amount of $2,210,716. (See 18 U.S.C. § 3583.) The

Mandatory Victims Restitution Act (“MVRA”) requires that a defendant convicted of specific

offenses “in which an identifiable victim or victims has suffered a . . . pecuniary loss” be ordered

to make restitution to the victim. 18 U.S.C. § 3663A(a)(1), (c)(1). For the reasons set forth

above and in the government’s supplemental memorandum, the facts show by at least a

preponderance of the evidence that Baylor’s victims suffered total actual losses of $2,210,716.

(See also PSR ¶¶ 191-194.)

       Consequently, the Court should order Baylor to pay restitution to her victims in this

amount, as delineated in the government’s supplemental sentencing submission. To the extent

the Court ultimately determines that Baylor’s victims suffered an actual loss that is greater or

lesser than the actual loss calculated by the government, the Court should order Baylor to pay

restitution to her victims in the amount of that actual loss.




                                                  14
       Case 1:16-cr-00180-ESH Document 148 Filed 08/28/19 Page 15 of 16



IV.    CONCLUSION

       For all of the reasons stated above, the government respectfully requests this Court to

sentence the defendant to prison within the Guidelines range of 70-87 months, including 12

months on Count 10, followed by a three year period of supervised release, and restitution in the

amount of $2,210,716.

                                                    Respectfully submitted,

                                                    RICHARD E. ZUCKERMAN
                                                    Principal Deputy Assistant Attorney General
                                                    U.S. Department of Justice, Tax Division

                                                    By: /s/ Eric B. Powers
                                                    Jeffrey A. McLellan, Trial Attorney
                                                    Eric B. Powers, Trial Attorney
                                                    U.S. Department of Justice, Tax Division
                                                    150 M Street, N.E.
                                                    Washington, DC 20002
                                                    Telephone: (202) 616-5130
                                                    Eric.B.Powers@usdoj.gov
                                                    Jeffrey.A.McLellan@usdoj.gov

Dated: August 28, 2019




                                               15
        Case 1:16-cr-00180-ESH Document 148 Filed 08/28/19 Page 16 of 16



                                   CERTIFICATE OF SERVICE

        I hereby certify that on August 28, 2019, a copy of the foregoing document was sent via

electronic case filing to all counsel of record in this case.

                                                By:     /s/ Eric B. Powers
                                                        Eric B. Powers
                                                        Trial Attorney
